Citation Nr: 0639561	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran had active service from September 1993 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Houston, 
Texas, and Pittsburgh, Pennsylvania, Regional Offices of the 
Department of Veterans Affairs (VA).  A December 2001 rating 
decision of the Houston, Texas, Regional Office (RO) granted 
service connection for bilateral pes planus with minimal 
bunion formation, first metacarpophalangeal joint, with a 
noncompensable evaluation, and the veteran perfected a timely 
appeal. The file was subsequently transferred to the 
jurisdiction of the Pittsburgh, Pennsylvania, RO due to the 
veteran's relocation of her residence.  A November 2003 
rating decision granted a compensable evaluation of 10 
percent.

In light of the fact that the veteran contested the initial 
evaluation of her disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran also perfected an appeal of the initial 
evaluation of her facial acne, stress headaches, lattice 
degeneration of the peripheral retina bilaterally, and her 
mental disorder disabilities.  After the November 2003 rating 
decision granted increased evaluations for all of those 
disabilities, the veteran, in a November 2003 letter to the 
RO Decision Review Officer, informed the RO that she withdrew 
her appeal of those issues.  Thus, the Board no longer has 
jurisdiction of those issues, and they will not be discussed 
in this document.  38 C.F.R. § 20.204 (2006).

In November 2005, the Board remanded this matter to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of the 
claim and returned the case to the Board for further 
appellate consideration.




FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's bilateral pes planus manifests with no more 
than moderate symptoms.


CONCLUSION OF LAW

The requirements for an initial rating in excess of 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a January 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in her possession that pertains to the 
claim.  The claim was last readjudicated in a June 2006 
supplemental statement of the case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Separate diagnostic 
codes identify the various disabilities.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson, 12 Vet. App. 119.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2006); see also 38 C.F.R. § 4.45 (2006).

Diagnostic Code 5276 pertaining to acquired flat foot 
provides a 30 percent rating (20 percent if unilateral) if 
the disorder is severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A 10 percent rating applies if 
the disorder is moderate, with the weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet, bilateral 
or unilateral.  The disorder is non-compensable if mild, with 
symptoms relieved by built-up shoe or arch support.  38 
C.F.R. § 4.71a.

The competent medical evidence of record shows the veteran's 
bilateral pes planus to more nearly approximate a 10 percent 
evaluation.  38 C.F.R. §§ 4.3, 4.7.  

At a June 2001 examination performed for VA by QTC, the 
examiner noted that the veteran had pain at rest, as well as 
with standing and walking.  She experienced swelling at rest, 
as well as fatigue with excessive standing and walking.  She 
was prescribed orthotics in March 2001 to support the arch, 
which have helped.  An 
x-ray study revealed five views of each foot that revealed 
moderate bilateral pes planus with hind foot valgus.  The 
metatarsals and phalanges of the feet were unremarkable 
except for very minimal bunion formation of the medial aspect 
of each first metacarpal phalangeal (MP) joint.  There were 
no stress injuries or heel spurs.  The examiner diagnosed 
moderate bilateral pes planus with hind foot valgus and 
minimal bunion formation first MP joint bilaterally.

According to an October 2003 VA examination report, a VA 
examiner reviewed the claims file and physically examined the 
veteran's feet.  The examiner reported that the veteran had 
thicker pale orange colored callous-like skin on the balls of 
her feet, the ball of the great toe, and the heel.  There 
were no corns and there were no toe deformities.  The hallux 
valgus deformity was not obvious.  The veteran had tenderness 
with palpation in the heels, the arches of the feet, the 
lateral aspect, and the toes.  There was no redness, warmth, 
or effusion.  The veteran used no assistive device for 
ambulation, and she did not have inserts in her shoes.  There 
was no uneven shoe wear noted.  She did have tenderness along 
the medial and lateral aspects of the Achilles tendon near 
the heel and the left outer malleolus.  Here arches were 
fairly flush with the floor.  The examiner diagnosed 
bilateral pes planus and bunions with residual pain.  The x-
ray study taken the day of the examination revealed bilateral 
hallux valgus deformities, a few hammertoe deformities in 
each foot, and no other significant abnormality involving the 
component bones of both feet.

The evidence of record does not show that a higher initial 
rating is warranted, as the medical evidence of record 
reveals no objective evidence of marked deformity, pain on 
manipulation and use accentuated, or any evidence of 
swelling.  While the examiner in October 2003 noted that the 
veteran had bunions with pain and thickened "callous-like" 
skin, such findings do not, in and of themselves, render the 
disability severe.  This is especially true considering the 
absence of other findings and the examiner's determination 
that there was no other significant abnormality involving the 
component bones of both feet, as well as good alignment of 
the Achilles tendons.  In addition, no abnormal shoe wear was 
noted to suggest marked pronation or abduction. 

The Board has also considered whether the veteran's service-
connected bilateral flat feet may be rated under other 
Diagnostic Codes relating to the feet.  See Schafrath, 1 Vet. 
App. 589.  Most of these diagnostic codes, however, are 
simply not applicable to the veteran's service-connected 
disability.  Although the October 2003 VA x-ray study of the 
veteran's feet revealed bilateral hallux valgus deformities 
and a few hammertoe deformities in each foot, these findings 
do not meet the criteria for a separate compensable rating 
for each foot.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2006), 
unilateral hallux valgus provides for a 10 percent rating if 
there has been an operation and resection of the metatarsal 
head, or for a severe case, if equivalent to amputation of 
great toe.  The October 2003 VA x-ray study does not reveal 
that the veteran's bilateral hallux valgus deformities are 
that severe.  Therefore, the veteran could not receive a 
separate 10 percent rating for each foot. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2006), 
hammertoes are rated noncompensable when single toes are 
involved, and at 10 percent when it involves all toes, 
unilateral, without claw foot.  Id.  The October 2003 x-ray 
study does not show that the veteran has hammertoes involving 
all of her toes.  Therefore, the veteran could not receive a 
separate 10 percent rating for each foot.

It is neither contended nor shown that the veteran's service-
connected disability involves bilateral weak foot (Diagnostic 
Code 5277), claw foot (Diagnostic Code 5278), anterior 
metatarsalgia (Diagnostic Code 5279), or malunion or nonunion 
of the tarsal or metatarsal bones (Diagnostic Code 5283).  

In an August 2006 statement, the veteran provided her 
reasoning for a rating in excess of 10 percent.  She 
explained that it was her understanding that each foot was 
entitled to a separate 10 percent rating.  However, the 
Ratings Schedule specifically provides that one 10 percent 
rating is warranted for moderate bilateral pes planus.  
4.71a, Diagnostic Code 5276.  Thus, the Rating Schedule 
prohibits the assignment of separate 10 percent ratings for 
bilateral flat feet.  

Consideration has been given to "staged ratings" during this 
time period for the veteran's bilateral pes planus (i.e., 
different percentage ratings for different periods of time 
based on the facts found) since service connection became 
effective.  Fenderson, supra.  However, the evidence shows 
that since the effective date of service connection, there 
have been no identifiable periods of time during which the 
veteran's bilateral pes planus warranted a rating greater 
than 10 percent.

The Board has considered the doctrine of reasonable doubt and 
finds that the preponderance of the evidence shows the 
veteran's bilateral pes planus to more nearly approximate a 
10 percent evaluation based on moderate disability, and that 
the 10 percent rating adequately compensates her for any 
functional loss due to pain.  38 C.F.R. § 4.3, 4.7, 4.40, 
4.45.

Lastly, there is no showing that the veteran's bilateral pes 
planus presents so exceptional or so unusual a disability 
picture as to warrant the assignment of higher evaluations on 
an extra-schedular basis during the pendency of this appeal.  
See 38 C.F.R. § 3.321.  While the record reflects that the 
veteran is attempting to change careers to avoid prolonged 
standing in nursing, the record is devoid of evidence showing 
that the veteran's bilateral pes planus results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  

Moreover, it should be remembered that, generally, the 
degrees of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 38 
C.F.R. § 4.2.  The Board notes that the lack of evidence that 
the veteran's service-connected bilateral pes planus has 
required frequent periods of hospitalization or have 
otherwise rendered impractical the application of the regular 
schedular standards, referral for consideration of the 
provisions in 38 C.F.R. § 3.321(b)(1) is not required.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Entitlement to an initial disability rating in excess of 10 
percent for bilateral pes planus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


